Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-2, 4-6, 8-9, 11, and 22-26 directed to inventions non-elected without traverse.  Accordingly, claims been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1-2, 4-6, 8-9, 11 and 22-26 are canceled.


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on could either not be found or was not suggested in the prior art of record. With respect to claims 12, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein when said device is in said primed configuration, the microneedle array is adapted to be inserted into said cavity through said slot and positioned proximate said second plunger end, and further wherein the plunger is adapted to contact the microneedle array when the device is in the primed configuration and the first portion and the second portion of the body are axially compressed but before the plunger is released, as recited in claim 12, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2016/0235958 to Quan et al. which discloses a device (microneedle patch application device 1) for applying a microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch as it is an intended use recitation) to a surface (skin, paragraph 77), said device (microneedle patch application device 1) comprising: a body (formed by operating member 9 and casing 2; see Fig. 4) comprising a first portion (operating member 9) and a second portion (casing 2) defining a cavity (internal cavity formed by operating member 9 and casing 2; see Fig. 4), said second portion (casing 2) comprising a slot (window part 2c) presented on an outside surface (see Fig. 4) of said second portion (casing 2) for insertion of the microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) into said cavity (internal cavity formed by operating member 9 and casing 2; see Fig. 4 and paragraph 64), said first portion (operating member 9) and said second portion (casing 2) slidable relative to one other along an axis (axis formed along slots 2d) (operating member 9 moves relative to casing 2 along the slots 2d; paragraph 68) thus enabling said body to be in an unprimed configuration (when spring 5 is in a relaxed state, the device is in an unprimed configuration or application state (Fig. 8 and paragraph 77)) and a primed configuration (when spring 5 is compressed, the device is in a primed configuration or set state (Fig. 4 and paragraph 75)); and a plunger (pressing member 3) disposed in said cavity (internal cavity formed by operating member 9 and casing 2; see Fig. 4), said plunger (pressing member 3) comprising a first plunger end (rectangular cylindrical part Sb end of pressing member 3) and a second plunger end (tip surface 3a end of pressing member 3), said plunger (pressing member 3) movable from a first position (shown in Fig. 8) when said device (microneedle patch application device 1) is in said unprimed configuration (when spring 5 is in a relaxed state, the device is in an unprimed configuration or application state (Fig. 8 and paragraph 77)) to a second position (shown in Fig. 4) when said device (microneedle patch application device 1) is in said primed configuration (when spring 5 is compressed, the device is in a primed configuration or set state (Fig. 4 and paragraph 75)), wherein when said device (microneedle patch application device 1) is in said primed configuration (when spring 5 is compressed, the device is in a primed configuration or set state (Fig. 4 and paragraph 75)), a microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) can be inserted into said cavity through said slot (window part 2c) and positioned such that it is proximate said second plunger end (tip surface 3a end of pressing member 3) (paragraph 75), but Quan et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/             Primary Examiner, Art Unit 3783